Citation Nr: 0912208	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  01-04 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-
service connected pension benefits in the amount of 
$8,087.00, to include whether the overpayment has been 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from September 1951 
to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision of the Committee on 
Waivers and Compromises in the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied entitlement to a waiver of recovery of an overpayment 
of non-service connected pension benefits in the amount of 
$8,087.00.  

The case was subsequently transferred to the Philadelphia, 
Pennsylvania RO.  

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the Philadelphia RO in August 2007.  
However, he failed to report.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

In the course of his appeal, the Veteran has asserted in 
various statements that he disagreed with the amount of the 
overpayment indebtedness that has been assessed against him.  
He stated that he did not agree with the sum of $8,087.00 as 
being an accurate reflection of the debt, and indicated that 
the debt should be zero.  

Clearly, the Veteran has articulated a general challenge to 
the validity of the creation of the non-service connected 
pension benefits overpayment indebtedness, and specifically, 
the validity of the amount of that overpayment.  However, the 
RO has not adjudicated the matter.  In this regard, the Board 
observes that the validity of a debt is a separate and 
distinct claim, and as such is not subject to the same 
statutory 180-day limitation that governs the time limit for 
the filing of a waiver.  

The United States Court of Appeals for Veterans Claims has 
held that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Consequently, 
a remand is required.  

The Board notes that it appears that an audit was conducted 
in conjunction with a Congressional inquiry in the case.  
However, it is not clear whether or not the veteran was 
provided with a copy of the audit.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO with assistance from VA Debt 
Management Center should perform an 
additional audit of the overpayment at 
issue and provide a copy of that audit to 
the Veteran and his representative, and 
place an additional copy in the record.  

2.  The RO should adjudicate the Veteran's 
claim regarding the issue of the validity 
of the creation of the non-service 
connected pension overpayment 
indebtedness, including the propriety of 
the amount of that overpayment.  If the 
Veteran's  challenge is denied, the RO 
should notify the Veteran of the 
determination, including the evidence 
considered, the legal basis for it, and 
the method for perfecting an appeal of the 
issue.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2008).  

3.  After the above has been accomplished, 
the Committee on Waivers and Compromises 
at the RO should readjudicate the issue of 
entitlement to a waiver of any 
overpayment.  If the claim remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and allowed the appropriate 
period of time for a response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

